IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                      DIVISION ONE

In the Matter of the Dependency of
                                                 No. 74259-1-1
A.T.B.,
DOB: 12/29/12,
                                                 DIVISION ONE
                                                                                       o
                       Minor child.
                                                                                       CD


STATE OF WASHINGTON,
DEPARTMENT OF SOCIAL AND
HEALTH SERVICES,                                 UNPUBLISHED OPINION


                       Respondent.
                                                 FILED:     MAY 2 3 2016
              v.



KYLE BOX,

                       Appellant.



       Per Curiam. Appellant Kyle Box and the State of Washington, Department of

Social and Health Services, have agreed and stipulated that the trial court order

terminating parental rights should be reversed and the matter remanded for further

proceedings. We accept the parties' stipulation. Accordingly, the trial court order

terminating parental rights is reversed, and the matter is remanded to the trial court for

further proceedings.

       Reversed and remanded.

                                                 For the court:




                                                      Cm,y